Name: Decision of the Board of Governors of 5 June 1998 concerning the increase of the Bank's capital and the definition of the unit of account
 Type: Decision
 Subject Matter: monetary relations;  business organisation;  EU institutions and European civil service
 Date Published: 2006-10-26; 1999-01-28

 28.1.1999 EN Official Journal of the European Communities L 21/26 DECISION OF THE BOARD OF GOVERNORS of 5 June 1998 concerning the increase of the Bank's capital and the definition of the unit of account By virtue of the decision of the Board of Governors of the European Investment Bank (1) taken by unanimity on 5 June 1998 pursuant to Article 4(1), second subparagraph, Article 4(3) and Article 5(2) of the Bank's Statute, the Statute is amended as from 1 January 1999. 1. The first subparagraph of Article 4(1) of the Statute reads: The capital of the Bank shall be one hundred thousand million (100 000 000 000) euro, subscribed by the Member States as follows: Germany 17 766 355 000 France 17 766 355 000 Italy 17 766 355 000 United Kingdom 17 766 355 000 Spain 6 530 656 000 Belgium 4 924 710 000 Netherlands 4 924 710 000 Sweden 3 267 057 000 Denmark 2 493 522 000 Austria 2 444 649 000 Finland 1 404 544 000 Greece 1 335 817 000 Portugal 860 858 000 Ireland 623 380 000 Luxembourg 124 677 000 (2) 2. The second subparagraph of Article 4(1) of the Statute reads: The unit of account shall be defined as being the euro established as the single currency of the Member States participating in the third stage of Economic and Monetary Union. The Board of Governors, acting unanimously on a proposal from the Board of Directors, may alter the definition of the unit of account. 3. Article 5(1) of the Statute reads: The subscribed capital shall be paid in by Member States to the extent of 6 % on average of the amounts laid down in Article 4(1). For the Board of Governors Chairman Jouko SKINNARI Secretary F.A.W. CARPENTER (1) OJ C 269, 28. 8. 1998, p. 9. (2) Of the total amount of EUR 100 billion, EUR 95 549 597 250 is effective as from 1 January 1999, corresponding to a subscribed capital for Germany of EUR 13 315 952 250. The remainder awaits the formal completion of parliamentary procedures at the relevant national level and shall become effective, retroactively as from 1 January 1999, as soon as these procedures have become completed, the date of which shall be published in due course. During the time that the subscribed capital amounts to EUR 95 549 597 250, the paid in capital referred to in Article 5(1) of the Statute represents 6,27946132 % of that amount.